NOT FOR PUBLICATION


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



 UNITED STATES Of AMERICA,

                                    Plaintiff,                                   OPNION & ORDER
                            V.
                                                                                 13-cr-00747 (WHW)
 RICHARD GREER,

                                    Defendant.



Walls, Senior District Judge

       Petitioner Greer moves the Court pro se to terminate his supervised release. ECF No. 11.

The Government did not respond to the motion. F or the following reasons, the motion is denied.

                           FACTS AND PROCEDURAL BACKGROUND

       Mr. Greer pled guilty to a one-count Information which charged that he conspired to

commit mail fraud in violation of 1$ U.S.C.      §   1341 and   §   1349. ECf Nos. 5; 9. The Information

alleged that Greer bribed a Union County official to provide government business to his

maintenance and cleaning supplies company. ECF No. 1. Greer was sentenced to imprisonment

for a term of 31 months, followed by a term of supervised release of three years. ECF No. 9 at 2-

3. Sueprvised release began September 1, 2017. ECF No. 11 at 2.

                                                     STANDARD

       Supervised release following a defendant’s period of imprisonment is designed to provide

support for rehabilitation and “improve the odds of a successful transition from the prison to

liberty.” Johnson v. United States, 529 U.S. 694, 708-9 (2000). Under 1$ U.S.C.                 §   3583(e)(1),

“the court may   ...   terminate a term of supervised release and discharge the defendant released at

any time after the expiration of one year of supervised release         ...   if it is satisfied that such action
NOT FOR PUBLICATION


is warranted by the conduct of the defendant released and the interest ofjustice.” In making this

determination, the statute directs the court to consider many of the same factors that it is required

to consider in imposing the initial sentence under 1$ U.S.C.      §   3553(a).

                                             DISCUSSION

       Before addressing the     § 3553(a) factors, the Court must inquire as to whether Mr.         Greer

waived his right to petition for an early termination of supervised release. Specifically, the plea

agreement stated:

                  Richard Greer knows that he has and, except as noted below in this paragraph,
                  voluntarily waives, the right to file any appeal, any collateral attack, or any other
                  writ or motion, including but not limited to an appeal under 12. U.S.C. § 3742 or
                  a motion under 28 U.S.C. § 2255, which challenges the sentence imposed by the
                  sentencing court if that sentence falls within or below the Guidelines range that
                  results from the agreed total Guidelines offense level of 25.

ECF No.5 at   ¶   12. See also Tuytjens v. United States, No. CV137597, 2015 WL 5882820, at *1

(D.N.J. Oct. 6, 2015) (referring to the language of this waiver as “routine”).

        “Criminal defendants may waive both constitutional and statutory rights, provided they

do so voluntarily and with knowledge of the nature and consequences of the waiver. The right to

appeal in a criminal case is among those rights that maybe waived.” United States v. Mabry, 536

F.3d 231, 236 (3d Cir. 2008), cert. denied, 557 U.S. 903 (2009). The Court will not review the

merits if: “(1) the issues raised fall within the scope of the   [] waiver; and (2)   [Petitioner]

knowingly and voluntarily agreed to the      []   waiver; unless (3) enforcing the waiver would ‘work a

miscarriage ofjustice.” United States v. Erwin, 765 F.3d 219, 225 (3d Cir. 2014) (quoting

United States v. Grimes, 739 F.3d 125, 128-19 (3d Cir. 2014)), cert. denied, 136 S. Ct. 400

(2015). See also Bines v. United States, No. 16CV1834, 2018 WL 4855097, at *4 (D.N.J. Oct. 5,

201$) (“A waiver must be enforced unless the court identifies the unusual circumstance of an




                                                       2
NOT FOR PUBLICATION


error amounting to a miscarriage ofjustice involving the sentence”) (internal quotations

omitted).

        “[T]he word ‘sentence’ in a broad   [J   waiver such as that now before us includes the

terms and conditions of supervised release and, therefore, bars appeals challenging those terms

and conditions.” United States v. Wilson, 707 F.3d 412, 414 (3d Cir. 2013). Likewise, “the kind

of standard waiver provision in Petitioner’s plea agreement has been routinely upheld by this

Court and by the Third Circuit.” Tuytjens, 2015 WL 794575 at *5 This Court recently denied a

petitioner’s motion to terminate supervised release that used identical language as the waiver

excerpted above. See United States v. I7icendese, No. 13-cr-00642-WHW (D.N.J. Jan. 8, 2019)

(stating that the “Court has denied similar motions based on near identical plea agreements”).

Accordingly, the Court finds that Mr. Greer is barred from challenging the terms of his

supervised release as a condition of his plea agreement, and his motion is therefore DENIED.




DATE:



                                                 Senior United States District Court Judge




                                                    3
